325 F.2d 716
Richard J. DAIGLE, Appellant,v.J. RAY McDERMOTT & CO., Inc., Appellee.
No. 20470.
United States Court of Appeals Fifth Circuit.
Dec. 20, 1963, Rehearing Denied Jan. 27, 1964.

Dean A. Andrews, Jr., New Orleans, La., for appellant.
Robert B. Acomb, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for appellee, J. Ray McDermott & Co., Inc.
Before RIVES and CAMERON, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
The appellant, seeking the reversal of a jury verdict against him, complains that the trial judge erroneously instructed the jury as to 'unseaworthiness'.  The record does not reveal any objection to any charge having been made by appellant.  However, we have examined the complained of instruction and find no prejudicial error.  The judgment is


2
Affirmed.